Citation Nr: 0009901	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident on November 14, 1990.  
This includes the question of whether the veteran's injuries 
were incurred in the line of duty or were a result of his own 
willful misconduct.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 until 
February 1994 when he was discharged by reason of physical 
disability without severance pay.  

In an October 1994 administrative decision, the Department of 
Veterans Affairs (VA) determined that the injuries sustained 
by the veteran in a November 1990 motor vehicle accident were 
not incurred in the line of duty but were due to the 
veteran's own willful misconduct.  In a November 1994 rating 
action the regional office denied entitlement to service 
connection for residuals of the injuries sustained in the 
November 1990 motor vehicle accident on the basis that the 
injuries were a result of the veteran's own willful 
misconduct.  The veteran was duly notified of the decision 
and did not submit an appeal.  

In December 1995 additional information was submitted for the 
purpose of reopening the claim.  The veteran testified at a 
hearing at the regional office in May 1996.  In a May 1996 
rating action it was held that the additional evidence was 
not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision.  In April 
1998 the veteran testified at another hearing at the regional 
office.  In July 1999 the regional office hearing officer 
held that new and material evidence had been submitted to 
reopen the claim.  However, it was again determined that the 
injuries sustained by the veteran in the November 1990 motor 
vehicle accident were a result of his own willful misconduct.  
Accordingly, the claim for service connection for residuals 
of the injuries sustained in the accident was again denied.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  While serving on active duty, on November 14, 1990, the 
veteran was involved in a motor vehicle accident near 
Vicenza, Italy, and sustained various injuries including a 
head injury with resultant dementia.

3.  The veteran was operating his vehicle when he lost 
control of the vehicle and struck a street light and then a 
bus stop.

4. The veteran was operating his vehicle at an excessive rate 
of speed and he was intoxicated at the time of the accident.

5.  The evidence establishes that the veteran's intoxication 
and excessive speed were the proximate cause of the accident 
and resulting injuries. 


CONCLUSION OF LAW

The injuries sustained by the veteran in the motor vehicle 
accident in November 1990 were the result of his own willful 
misconduct.  Accordingly, service connection for residuals of 
those injuries is not in order.  38 U.S.C.A. §§ 105, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.1(m), (n) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.
I.  Background

While serving on active duty on November 14, 1990, the 
veteran was involved in a motor vehicle accident near 
Vicenza, Italy, and sustained various injuries including head 
trauma with resulting dementia.  A service department line-
of-duty and misconduct status investigation, dated in March 
1991, reflects that, the veteran was the driver and a 
dependent of a US civilian employee was the lone passenger.  
The investigator determined that the accident was caused by 
excessive speed and because the veteran was driving under the 
influence of alcohol.  A blood-alcohol test had been 
performed at the Vicenza Hospital and the veteran's blood-
alcohol content was determined to be 168mg%.  The proximate 
cause of the veteran's injuries was attributed to his 
voluntary intoxication.  It was noted that the veteran was 
not medically competent to discuss the accident and was 
suffering memory loss.  The investigating officer concluded 
that the injuries sustained by the veteran were the result of 
his driving under the influence of alcohol and were not in 
the line of duty but were due to his own misconduct.

The investigative report contains a statement of medical 
examination and duty status dated December 11, 1990, which 
confirmed that the veteran had been the driver of an 
automobile and had lost control and struck a light pole on 
November 14, 1990, at 11:45 p.m. in Vicenza, Italy.  The 
preliminary CID investigation established that the veteran 
was driving west at a high rate of speed when his car entered 
into an uncontrollable skid, striking a street light with the 
right side of the vehicle.  The vehicle then pivoted in a 
counterclockwise direction throwing the passenger onto the 
roadway.  The vehicle continued on and struck a bus stop.  
The veteran and passenger were transported to the Vicenza 
civilian hospital.  A blood-alcohol test performed by 
hospital personnel revealed that the veteran had a 196mg% 
blood-alcohol level.  

The investigative report also contains a military police 
traffic accident report setting out essentially the same 
scenario for the accident 

A report by a doctor from the Vicenza civilian hospital 
indicated that the passenger had later been pronounced dead 
from injuries sustained in the traffic accident.

A statement by the veteran's mother and stepfather, dated in 
February 1991, reflects that they had stayed in Vicenza 3 to 
4 weeks immediately after the accident.  They had been told 
that there had been rain, wet pavement, and fog at the time 
of the accident.  They questioned the accident report because 
it made no mention of skid marks or any other evidence 
indicating a high rate of speed or if evasive action had been 
taken.  They had also been told that the blood-alcohol 
testing by the civilian hospital had been done without anyone 
consenting on the veteran's behalf.  They believed that there 
had been two eyewitnesses to the accident.  One of the 
witnesses had been a serviceman who returned to the US 
shortly after the accident.  The other was a young Italian 
woman whom they saw several times at the hospital for 3 weeks 
and spoke to often.  She stated through an interpreter more 
than once that she had observed some type of scuffle taking 
place between the driver and the passenger.  It appeared to 
her that the passenger was trying to grab the steering wheel 
and that there was a fight taking place.  The witness stated 
that no one from the police or the military police had made 
any attempt to contact her.  The veteran's stepfather stated 
that being a former police officer with extensive training in 
accident investigation he found the investigative report to 
be grossly incomplete in many aspects.

In an April 1991 statement, the veteran's mother and 
stepfather argued that no information had been provided as to 
how a determination had been made that the veteran had been 
traveling at a high rate of speed.  They also questioned 
whether alcohol or the wet road conditions caused the 
accident.  They again stated that a witness to the accident 
had told them that she had observed the passenger striking 
the driver. 

An April 1991 rebuttal on the veteran's behalf by Kom F. Loh, 
Major, Judge Advocate, a legal assistance attorney, argued 
that although the documents concluded the veteran had been 
speeding and that he had a blood alcohol content of either 
196mg% or 168mg% and was drunk, there was absolutely no 
evidence to support any of those conclusions.  It was stated 
that there was no eyewitness who saw the veteran speeding, no 
police or radar readout, and no recorded measurement of skid 
marks or other scientific calculation of his speed.  It was 
further claimed that, although a conclusion had been made 
that the veteran was intoxicated, two different blood-alcohol 
test results were cited and the conflicting citations and 
lack of real evidence clearly undermined the conclusion of 
the veteran's intoxication.  He asked that, even if the 
veteran had been voluntarily intoxicated where was the 
evidence of misconduct as the proximate cause of the 
accident, thereby rendering the accident not in the line of 
duty?  Because the investigation had produced no substantial 
evidence that the veteran had been voluntarily intoxicated, 
that he was found intoxicated by a valid blood-alcohol test 
or that he was driving at an excessive rate of speed, the 
conclusion was clear that the determination of not in the 
line of duty due to willful misconduct could not stand.

A physical evaluation board report dated in January 1992 
found the veteran physically unfit for military duty due to 
moderate dementia associated with brain trauma manifested by 
organic personality syndrome and antisocial personality 
traits.  The veteran's case had been conditionally 
adjudicated pending the receipt of a formal line-of-duty 
determination.  It was stated that, should an unfavorable 
line-of-duty determination result, the veteran would not be 
eligible for benefits under the Army disability system.

A June 1992 statement by Patrick P. Brown, Lieutenant 
Colonel, Judge Advocate, Center Judge Advocate, argued that 
the blood-alcohol content in itself did not establish willful 
negligence or intentional misconduct since there was no 
evidence of the effect that it had on the veteran.  The most 
that had been established by the investigation was that the 
veteran had been operating a motor vehicle in violation of an 
Army regulation or perhaps Italian traffic laws and that a 
mere violation of law and regulation did not amount to 
intentional misconduct or willful negligence.  It was 
maintained that the final determination should be a simple 
application of the presumption that the injury was incurred 
in the line of duty.

A transcript of a hearing by the Army Physical Evaluation 
Board in October 1992 is also of record.  The veteran was 
accompanied by his mother and stepfather.  The veteran's 
stepfather testified that they had traveled to Italy 2 days 
following the accident and remained there over 3 weeks.  They 
had been told that there were in fact 2 witnesses to the 
accident:  A woman and a military person they did not 
identify.  They had spoken with the woman at the hospital and 
she said she saw what appeared to be the passenger striking 
the driver or trying to wrestle the steering wheel away and 
the next thing she knew the car went into a slid and struck a 
pole.  He had requested a copy of the woman's statement from 
the CID and received a copy of the statement but the 
statement did not contain the information she had related to 
them.

The veteran's father-in-law indicated that he had personally 
seen the vehicle where it had been impounded and had noticed 
that the seat belt on the passenger side was torn and broken 
loose.  The windshield was also broken and pushed forward.  
The tires were bald.  Although the police indicated that the 
car had been traveling about 60 miles per hour, he could not 
make that determination.  From the distance it traveled it 
could have been going 40 or maybe 50 miles per hour.  The 
road had been wet and slippery and it had been foggy and 
raining.  He indicated that 2 blood-alcohol test results had 
been submitted.  One was 196mg% and the other was 168mg%.  At 
the geographic location where the accident occurred he did 
not see any posted speed limit.

In a statement of medical examination and duty status dated 
in July 1993, it was indicated that the veteran had injured 
his head in a motor vehicle accident in November 1990 in 
Italy with the other circumstances being unknown.  It was 
indicated that the veteran had not been under the influence 
of alcohol or drugs.

In November 1993 a Physical Evaluation Board, again 
determined that the veteran was physically unfit for military 
service due to dementia associated with brain trauma.  Since 
the veteran's physical disability was the result of his own 
actions and a line-of-duty determination of "not in line of 
duty, due to own misconduct" had been made in his case, the 
disability was not compensable under the Army disability 
system.  Line-of-duty determinations were not a function of 
the US Army physical disability agency but were within the 
purview of the US Army Total Personnel Command.

An appeal for modification of the Physical Evaluation Board 
findings, dated in December 1993, argued that the evidence 
did not support the findings of not in the line of duty due 
to own misconduct because the blood-alcohol content by itself 
did not equate to willful negligence or intentional 
misconduct, especially since the lack of evidence at the 
scene of the accident did not show what effect, if any, 
alcohol use had on the veteran.  The veteran continued to 
refute the credibility of the Italian administered blood-
alcohol test performed on him.  He continued to assert that 
it was not performed in a manner acceptable by U.S. legal or 
customary standards.  Evidence which was not considered by 
the Physical Evaluation Board initially did not support the 
finding that the veteran's actions were not in the line of 
duty and due to his own misconduct.  According to the 
veteran, his stepfather had been told by a serviceman that 
there had been a witness who had observed a male passenger in 
the veteran's vehicle striking the veteran in the face as he 
was driving and shortly before the accident.  However, the 
investigation failed to seek out that important witness.  It 
was further argued that along with the weather conditions, 
the condition of the vehicle and the Italian traffic laws 
(speed limit not enforced) further exacerbated the situation 
and contributed significantly to the veteran's accident and 
injuries.  It was further maintained that the Italian 
Government and US Army failed to preserve, inspect, and test 
the veteran's vehicle.  Such an investigation might have 
revealed evidence favorable to the veteran, i.e., the number 
of passengers, whether there was any drinking, the condition 
of the vehicle for safe driving, etc.

The veteran's initial claim for VA disability benefits based 
on the injuries sustained in the November 1990 motor vehicle 
accident was submitted in March 1994.

In an August 1994 report of accidental injury, the veteran 
stated that he had been driving back to his base when the 
accident occurred.  It had been raining heavily and he had 
lost control of the car, striking a pole by a bus stop.  It 
had been dark and the road had been asphalt and rock and 
slippery as ice when wet.  He denied alcohol or narcotics had 
been involved.

During the May 1996 hearing at the regional office, the 
veteran acknowledged that he had no recollection of the 
accident.  He was currently under medical care for the 
injuries sustained in the accident.  He had filed a petition 
for review of his case by the Army Board for Correction of 
Military Records but a determination had not yet been made.

The veteran appeared at another hearing at the regional 
office in April 1998.  He testified that during service he 
had always gotten high performance marks and that he had been 
a good soldier.  His father had conducted his own 
investigation into the circumstances of the accident and 
found a woman who had told him the passenger in the car had 
been striking him in the face before they crashed into the 
pole.  

In June 1998 the veteran was afforded a VA general medical 
examination, a psychiatric examination and a neurological 
examination which reflected the current extent of his 
disabilities.  

The regional office later received a report from the Social 
Security Administration which included a number of recent 
medical records of the veteran.  The veteran had been found 
disabled beginning in September 1996.

The regional office later received records from the Army 
Board for Correction of Military Records.  The records 
reflect that the veteran had requested that the non-line-of-
duty--due to own misconduct determination be overturned and 
that an in-line-of-duty determination be approved.  The 
veteran stated through his counsel that evidence of a blood-
alcohol content above .08 percent by itself, did not prove 
willful negligence or intentional misconduct.  It was 
maintained that evidence at the accident scene did not show 
what effect, if any, alcohol use had on the veteran.  It was 
further contended by the veteran's counsel that according to 
Army regulations simple or ordinary negligence or 
carelessness, standing alone, did not constitute misconduct.  
Additionally, the poor road conditions caused by inclement 
weather, the faulty condition of the vehicle and the routine 
disregard for Italian traffic laws contributed significantly 
to the accident.

The Correction Board noted that the veteran's military 
records reflected that on 14 November 1990 he had been 
involved in a single vehicle accident in Vicenza, Italy, 
when, as a driver, he lost control of the vehicle, struck a 
street light and a bus stop enclosure causing severe injuries 
to his passenger and himself.  The passenger later died of 
his injuries.  Investigations of the accident were conducted 
by the Italian police, the US Army Military Police and the 
Criminal Investigation Command.

The military police report showed that they arrived at the 
scene 24 minutes after the accident.  Their report, using 
skid marks and accident scene analysis, estimated the vehicle 
was traveling about 68 miles per hour on a 2-lane road at 
night in rainy conditions when the veteran lost control of 
the vehicle.  After the vehicle skidded about 82 feet, it 
struck a light pole and bus stop enclosure where it came to 
rest.  The passenger was ejected from the vehicle and landed 
in the roadway.  The posted speed limit for that section of 
roadway was 31 miles per hour.  Photographs taken of the 
accident scene showed severe damage to the windshield, roof 
and the entire rear half of the automobile.  The translated 
Italian police report showed that the veteran was charged 
with drunken driving and his driver's license was seized 
based on a blood-alcohol test result of 168mg% with 100mg% 
being the established limit for a determination of driving 
while intoxicated.  Their report concluded that the probable 
cause of the accident was excessive speed for the road and 
wet conditions and alcohol impairment of the veteran.

A preliminary duty status report, dated December 11, 1990, 
stated that a blood-alcohol test was conducted by a civilian 
hospital and showed a blood-alcohol content of 196mg%.  A 
formal line-of-duty investigation was requested by the 
veteran's commander.  A certified copy of the blood-alcohol 
test results showing 168mg% was contained in the evidence of 
record.  It was later acknowledged by the unit that the 
blood-alcohol content shown as 196mg% was in error and should 
have shown 168mg%.

A formal line-of-duty investigation had been completed in 
March 1991 and resulted in a finding "not in line of duty--
due to own misconduct." In April 1991 the Judge Advocate's 
office for the veteran's major command provided a legal 
opinion that there was sufficient evidence to support a 
finding that the veteran was driving while intoxicated.  
Further, his intoxicated condition was the proximate cause of 
the resulting vehicle accident and was considered gross 
negligence or intentional misconduct.  Those findings 
supported a conclusion of "not in line of duty--due to own 
misconduct."  The findings were approved by the appointing 
authority in April 1991 and subsequently approved by the 
major command by authority of the Secretary of the Army.

A November 1991 Medical Evaluation Board found moderate 
dementia with organic personality syndrome and recommended 
that the veteran be referred to a physical evaluation board.  
A Physical Evaluation Board had been conducted in January 
1992 which verified the earlier findings of the Medical Board 
and provided a conditional adjudication of the veteran's case 
with a recommendation of temporary disability rated at 30 
percent.  From April 1991 to June 1992 the appointed military 
legal counsel appealed the line-of-duty findings on behalf of 
the veteran.  A legal review had been conducted by the total 
Army personnel command staff judge advocate office.  It was 
their determination that a blood-alcohol content of 168mg% 
was substantial evidence that the veteran operated the 
vehicle in an unfit condition and that the appeal offered no 
evidence that would warrant reversal of the line-of-duty 
finding.

It was indicated that in July 1992 the veteran's Physical 
Evaluation Board findings and recommendation were modified 
based on the unfavorable adjudication of the line-of-duty 
question.  The veteran was advised that injuries were as a 
result of intentional misconduct and were not compensable 
under the Army disability system.  The Physical Evaluation 
Board had conducted a formal hearing with the veteran in 
October 1992.  In November 1993 another Physical Evaluation 
Board was convened and the veteran was again advised that 
injuries as a result of intentional misconduct were not 
compensable under the Army disability system.  In February 
1994 the veteran had been separated from service by reason of 
physical disability without severance pay pursuant to Army 
regulations.

The Army Board for Correction of Military Records concluded 
that the evidence of record showed that the veteran did 
undergo a valid blood-alcohol test administered  on admission 
at the Italian hospital.  The blood-alcohol test showed that 
the veteran was 1 1/2 times over the legal limit to be 
convicted of driving while intoxicated under both Italian law 
and US Army regulations.  The Italian police report charged 
the veteran with drunken driving and gave the probable cause 
of the accident as alcohol impairment and excessive speed.

It was further concluded that the line-of-duty investigating 
officer had been appointed by the appropriate authority, and 
that his investigation of the facts and circumstances 
surrounding the accident appeared to be thorough and 
impartial.  The investigation resulted in a finding of "not 
in line of duty--due to own misconduct." Despite a speed 
limit of 31 miles per hour, the veteran appeared to have been 
traveling at over twice the legal limit when he lost control 
of the vehicle while negotiating a slight curve in the road.  
After skidding over 80 feet he struck a light pole with such 
force that his passenger was ejected from the vehicle onto 
the roadway about 10 feet from the vehicle.

It was further noted that the legal opinion provided by the 
command's judge advocate office concerning the finding by the 
line-of-duty officer concluded that there was sufficient 
evidence to support the finding that the veteran was driving 
while intoxicated and that the intoxication was the proximate 
cause of the accident in accordance with an Army regulation.  
That opinion was also upheld on review.  In view of the 
foregoing, there was no basis for granting the veteran's 
request.  It was determined that the veteran had failed to 
submit sufficient relevant evidence to demonstrate the 
existence of probable error or injustice. 

In March 1998 the veteran was advised by the Army Board for 
Correction of Military Records that it had denied his 
application.

In a statement received from the veteran in December 1999, he 
again indicated that he was unable to recall the events 
around the accident and his related disabilities.  He again 
argued that there were several inconsistencies regarding the 
case against his injuries occurring in the line of duty.  
While there were documents indicating that alcohol may have 
played a role in the accident, there was other documentation 
raising a doubt about that.  He stated that some examples 
that raised doubts included a witness stating that he was 
being struck in the face by his passenger just prior to the 
accident, the lack of evidence of alcohol consumption prior 
to his leaving his location prior to driving, and the weather 
and road conditions at the time of the accident.  He attached 
a copy of a letter dated April 18, 1991, from his mother and 
stepfather and a copy of a memorandum dated April 29, 1991, 
from Major Loh in rebuttal of the finding of not in line of 
duty, due to willful misconduct. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

An injury or disease incurred during service is generally 
regarded to be in line of duty unless it was the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximally and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2).

The extensive and detailed record reflects that on November 
14, 1990, while serving on active duty, the veteran was 
involved in a motor vehicle accident near Vicenza, Italy, 
sustaining various injuries including a head injury with 
resulting dementia.  The accident occurred when the veteran 
lost control of the vehicle, causing it to leave the roadway 
and strike a street light and later a bus stop.  The military 
police report reflects an estimate that the vehicle was 
traveling about 68 miles per hour when the veteran lost 
control of the vehicle and the vehicle skidded about 82 feet 
prior to striking the light pole.  The posted speed limit for 
the section of the roadway was 31 miles per hour.  Thus, the 
record establishes that the veteran was traveling at a speed 
well in excess of the posted speed limit at the time of the 
accident.

According to the Italian police report the veteran was 
charged with drunken driving based on a blood-alcohol test 
result of 168mg% with 100mg% being the established limit for 
a determination of driving while intoxicated.  The Italian 
police report noted that the probable cause of the accident 
was excessive speed for the road and weather conditions and 
alcohol impairment on the part of the veteran.  The service 
department, after extensive review and analysis, concluded 
that the accident, and resulting injuries, had not been 
incurred in the line of duty but was a result of the 
veteran's own willful conduct.  The veteran submitted an 
application to the Army Board for Correction of Military 
Records for review of his case; however, his application was 
denied by that Board in March 1998.

It has been contended that the results of the blood-alcohol 
test were not valid since differing results were reported on 
the service department records and the test was not performed 
in a manner acceptable to U.S. legal or customary standards.  
However, the service department conceded that the result of 
196mg% had been erroneously considered and that the correct 
result was 168mg%.  Either reading was well in excess of the 
legal limit for conviction of driving while intoxicated under 
both Italian law and U.S. Army regulations.  It should be 
commented in this regard that criminal proceedings against 
the veteran would have involved establishing guilt beyond a 
reasonable doubt whereas in a decision such as this for VA 
benefits, the preponderance of the evidence must show that 
the actions which led to his injuries were a result of his 
own willful misconduct.  Forshey v. West, 12 Vet.App. 71 
(1998).
 
The veteran's stepfather has also maintained that a witness 
to the accident, a young Italian woman, had related to him 
through an interpreter that she observed some type of scuffle 
taking place between the driver and the passenger.  She 
stated it appeared to her that the passenger was attempting 
to grab the steering wheel and that a fight was taking place.  
However, none of the official reports of the accident refer 
to any such witness.  Further, he later stated that he had 
obtained a copy of the woman's statement but the statement 
did not contain the information she had related to him.  This 
hearsay account lacks any significant evidentiary value and 
simply does not merit further consideration.

It has been further contended that no information has been 
provided as to how the determination was made that the 
veteran had been traveling at a high rate of speed at the 
time the accident occurred.  However, according to the 
military police report, skid marks and an accident scene 
analysis were used to estimate the speed of the veteran's 
vehicle.  It has also been contended that wet road conditions 
and the condition of the vehicle may have been factors in 
causing the accident.  Although weather conditions may have 
played a role in causing the accident, the darkness and rain 
should, if anything, have caused the veteran to reduce his 
speed and operate his vehicle in a more prudent manner.  
There is no indication in any of the investigative reports 
that there was any mechanical defect involving the vehicle 
which contributed to the accident.  The veteran in an August 
1994 report of accidental injury denied that any intoxicants 
or narcotics had been involved in the accident; however, he 
testified at the May 1966 hearing at the regional office that 
he had no recollection of the accident.  Thus, the veteran's 
contentions regarding the circumstances of the accident are 
based on hearsay and speculation and have no evidentiary 
value.

The record reflects that the veteran's accident was 
investigated by the Italian police, the U.S. Army Military 
Police and the Criminal Investigation Command and all of the 
investigations concluded that the accident was caused by 
excessive speed and intoxication on the part of the veteran.  
The Army line-of-duty investigation also determined that the 
veteran had been driving while intoxicated and that the 
intoxication was the proximate cause of the accident.  The 
line-of-duty investigation  resulted in a finding of "not in 
line of duty-due to own misconduct" and that finding was 
approved by the reviewing authorities, including the 
appointing authority and the major command by authority of 
the Secretary of the Army.  The Army Board for Correction of 
Military Records also reviewed the veteran's case and held 
that there was no basis for granting the veteran's request to 
overturn the not in-line-of-duty-due to misconduct 
determination and approve an in-line-of-duty determination.

The evidence establishes that the proximate cause of the 
accident was excessive speed and intoxication on the part of 
the veteran.  The Board has carefully reviewed the entire 
record in this case; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107  In the Board's 
judgment, the evidence overwhelmingly supports the conclusion 
that the veteran's operation of the vehicle at an excessive 
rate of speed while he was intoxicated and establishes a 
wanton and reckless disregard of the probable consequences.  
It follows that for VA benefit purposes, the veteran's 
injuries were not incurred in the line of duty but were the 
result of his own willful misconduct.  Although the 
circumstances surrounding the veteran's accident and injuries 
are unfortunate, service connection may therefore not be 
established for residuals of the injuries sustained in the 
accident.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. 
§ 3.1(m)(n).

.


ORDER

The injuries sustained by the veteran in the November 1990 
motor vehicle accident were not incurred in the line of duty 
but were due to his own willful misconduct.  Entitlement to 
service connection for residuals of the injuries is therefore 
not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

